Citation Nr: 0804025	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic instability of the left (minor) 
shoulder with recurrent subluxation.  

2.  Entitlement to secondary service connection for a back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran has since relocated to the 
jurisdiction of the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has requested a current 
examination, noting that the last examination of the 
veteran's shoulder was done over 4 years ago, in December 
2003.  

Review of the December 2003 examination report does not show 
that the claims folder was available for the examiner to 
review.  The examiner stated that the service medical records 
were not available.  Since the service medical records are in 
the claims folder, it appears that the claims folder was not 
available to the examiner.  

The December 2003 examination report states that the veteran 
was not examined in a state of increased activity and/or 
exacerbation and the examiner could make no comment on 
worsening of the range of motion.  He did not explain why the 
veteran was not examined for the factors emphasized in 
38 C.F.R. §§ 4.40, 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  To this extent the examination is 
incomplete.  

Additionally, although the service-connected disability is 
"instability of the left (minor) shoulder with recurrent 
subluxation," the examination report made no comment as to 
instability or subluxation of the shoulder.  For this reason 
too, the examination is incomplete.  

The examination report noted that plain X-rays of the 
shoulder, in October 2003, were interpreted as normal; 
however, abnormalities were demonstrated on the March 2005 
studies.  These changes and how they affect the shoulder 
should be considered by a VA examiner.  

The VA clinical notes of September 2005 indicate that 
magnetic resonance imaging studies would be done and the 
veteran's shoulder would be rechecked after the studies were 
complete.  However, that is the last clinical record.  Since 
the results of the studies and recheck may be pertinent, they 
should be obtained and considered by an examiner.  

For the above reasons, the Board finds that it is desirable 
to obtain current clinical records and have a current 
examination of the veteran's shoulder.  

In May 1985, an RO denied service connection on a direct 
basis for the veteran's back complaints.  He did not make a 
timely appeal and the decision became final.  For his current 
claim, the RO sent the veteran a letter telling him what was 
needed to reopen a claim for direct service connection.  
However, he is now asserting that his service-connected 
shoulder disability has caused his back problems.  That is 
essentially a different and new claim from the one denied in 
1985.  The RO has not informed the veteran of the evidence 
needed to substantiate a claim for secondary service 
connection for a back disorder.  This must be done.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  

Since the claim is being remanded for examination of the 
veteran, it will be expeditious to obtain a medical opinion 
on the back claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for secondary 
service connection.  

2.  Obtain and associate with the 
claims folder all VA clinical records 
and reports of imaging studies, 
beginning in September 2005.  

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
note in his report that the file was 
reviewed.  Any additional tests or 
studies that may be indicated should be 
done.  The examiner should respond to 
the following with a complete 
explanation.  

a.  What is the range of left shoulder 
motion, particularly in abduction and 
forward elevation (flexion), describing 
any limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and specify 
the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the left shoulder, including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, or 
interference with weight bearing.  If 
possible, the examiner should describe the 
functional impairment in terms of the 
degree of additional range-of-motion lost.  

c.  The examiner should express an opinion 
as to the percent of the veteran's back 
disability that is caused by or 
proximately due to the service-connected 
shoulder disability.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

